 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5
       BERENICE BAUTISTA,
 6
                             Plaintiff,
 7
           v.
 8                                                    C18-1463 TSZ
       CONCESIONARIA VUELA
 9     COMPANIA DE AVIACION, S.A.B.                   MINUTE ORDER
       de C.V., d/b/a VOLARIS AVIATION
10     HOLDING COMPANY, et al.

11                           Defendants.

12
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)    The parties are ORDERED to show cause by May 10, 2019, why this
14 action should not be dismissed for failing to comply with the Order requiring Joint Status
   Report signed on October 18, 2018, docket no. 6. Absent a timely response to this
15 Minute Order, this action shall be DISMISSED without prejudice.

16          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 9th day of April, 2019.
18

19                                                   William M. McCool
                                                     Clerk
20
                                                     s/Karen Dews
21                                                   Deputy Clerk

22

23

     MINUTE ORDER - 1
